By the Court.
If the judge was right in finding that the plaintiff was exonerated from liability to the Seventh Ward Bank, by the notice of the mistake, then the note was valid in the hands of the Seventh Ward Bank,-and consequently of any other, party to whom it was transferred.
The subsequent demand and notice of protest was good, and enured to the benefit of the plaintiff.
If the Irving Bank had refused payment, and the Seventh Ward Bank had sued and recovered on it, such recovery would not have been a payment to relieve the parties, but would merely operate to transfer the title to the plaintiff on payment of the judgment.
Judgment reversed, and new trial ordered; costs to abide the event.
Clerke, Gould and Ingraham, Justices.]